DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-8, the present invention is direct to A calibration system: Independent claim 1 identify the uniquely distinct features of" a wafer emulator comprising a substrate having at least a first porthole extending from a bottom major surface of the substrate to a top major surface of the substrate, the first porthole configured to accommodate insertion of the first fixture whereby the proximal end of the first optical fiber is substantially coplanar to the top major surface of the substrate:"
As to claims 9-14, the present invention is direct to A calibration system: Independent claim 9 identify the uniquely distinct features of" a first porthole extending from a bottom major surface of the substrate to a top major surface of the substrate, the first porthole configured to accommodate insertion of the first fixture whereby a proximal end of the first optical fiber is substantially coplanar to the top major surface of the substrate.:"
As to claims 15-20, the present invention is direct to A calibration system: Independent claim 15 identify the uniquely distinct features of" the photonic integrated circuit operable to propagate through the light emitting surface, at least a second laser beam having one or more beam characteristics that substantially match the one or more beam characteristics of the first laser beam emitted by the first vertical-cavity surface-emitting laser array:"



The other claims depend on independent claims 1, 9, 15 are allowed as the same reasons above
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	3/13/2021